EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Runyan on 12/16/2021.

The application has been amended as follows: 
Claim 1, line 4,  and Claim 22, line 5 after the phrase, “an open top,” the phrase –and a urine drainage system,-- has been added.
Claim 1, lines 8-9 and Claim 22, lines 9-10, “characterized by” has been replaced with –comprising--.
Claim 1, lines 10-11 and Claim 22, lines 11-12, “the urine drainage receiver include a drainage aperture in each of four corners—has been replaced with –the urine drainage receiver includes overflow holes--.
Claim 1, line 22 and Claim 22, line 23, “a urine drainage system, and” has been deleted.
Claim 1, line 23 and Claim 22, line 24, “a filter medium tray able to support a filter-medium” has been replaced with –a filter medium tray containing a filter-medium-.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach as the details of a cat waste management system including a urine isolation container having a urine drainage system therein, a urine separation container, a urine 
The prior art of record Rydman (US 6523495) teaches a similar cat waste management system including a urine drainage receiver (103) a urine separation container (104); a urine collection tray (113); a urine drainage system (121), and a filter medium tray (126). Rydman however fails to teach or suggest a urine isolation container having the urine drainage system therein nor does Rydman teach overflow holes within the urine drainage receiver. It would not have been obvious to add overflow holes to the urine drainage receiver (103) as such an addition would result in leakage of urine onto the floor of the home (see fig. 10 of Rydman). Furthermore, it would be undue hindsight reconstruction to add an additional urine isolation container with an additional drainage system therein to Rydman as such a feature would require reconstructing the urine drainage receiver 103 with an additional opening and adding an additional collection container which is superfluous. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The cited prior art of record is noted because it pertains to cat waste management systems including multi-container litter box systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619